Case 2:20-cv-00530-JDC-KK Document 5 Filed 06/05/20 Page 1 of 1 PageID #: 22




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION

COREY LAPOINT                                :           DOCKET NO. 2:20-cv-530
  D.O.C.. # 587572/002396038                                 SECTION P

VERSUS                                       :           JUDGE JAMES D. CAIN, JR.

JEFFERSON DAIVS PARISH POLICE :                          MAGISTRATE JUDGE KAY
JURY, ET AL

                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law,

and noting the absence of objections to the Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that this matter be

DISMISSED WITH PREJUDICE under 28 U.S.C. § 1915(e)(2)(B)(ii) and (ii), as

frivolous and for failing to state a claim on which relief may be granted.

        THUS DONE AND SIGNED in chambers, on this 5th day of June, 2020.



                          _____________________________________
                                   JAMES D. CAIN, JR.
                            UNITED STATES DISTRICT JUDGE
